90 Ill. App.2d 131 (1967)
234 N.E.2d 345
Susan A.I. Schultz, a Minor, by Mary Schultz, Her Guardian and Next Friend, Plaintiffs-Appellees,
v.
Murad Agenlian, American National Bank & Trust Company, as Trustee Under Trust No. 22590, Chicago City Bank & Trust Company, as Trustee Under Trust No. 5596, Bank of Lyons, an Illinois Banking Corporation, Mary Schultz, United States of America, and Ralph Robinson, as Administrator of the Estate of A.A. Schultz, Deceased, Defendants. Appeal of Murad Agenlian and American National Bank & Trust Company, as Trustee Under Trust No. 22590, Defendants-Appellants.
Gen. No. 52,089.
Illinois Appellate Court  First District, Third Division.
December 14, 1967.
Willard J. Lassers, of Chicago (Alex Elson, Aaron S. Wolff, *132 Elson, Lassers and Wolff, and Preston Cummings, of counsel), for appellants.
Edward J. Barrett, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE DEMPSEY.
Affirmed.
Not to be published in full.